TYSON, J.
Endorsedon the back of the bond sued on, .are the words: “Presented to J. B. Patterson, Admr. of S. K. Rayburn, Est. June 7, 1893.” It was admitted that this endorsement was true according to its purport, and that it was made within eighteen months after grant of letters to Patterson, the administrator. It is urged against the endorsement as proof of presentation, that it fails to show by whom the instrument was presented. It is quite true that presentation must be made by some one haying an interest in the bond. And it is also true, that a presentation by a stranger to the claim will hot suffice, and that the burden is upon the plaintiff to prove that the bond sued on was presented by some one having an interest in it.—McDowell v. Jones, 58 Ala. 25; Smith v. Fellows, Ib. 467. The bond on which the endorsement was made is payable to plaintiff and in addition she is shown to be the beneficial owner of it — excluding the right of any one else to share in the benefits to be derived from it, as well as the right to its possession. Presumably it has been all the time in her possession, no fact to the contrary being shown, she having shown her exclusive ownership of it, and the endorsement being made upon the paper itself, the conclusion is irresistible that the presentation was made by her, or some one authorized by her — a fact established as true according to the purport of the endorsement and the bond.
There is no merit in the contention that the presentation was insufficient for the reason that the claim was not verified by oath, etc. The original obligation of the intestate being presented to- the administrator, no verification -was required.— Code, § 133; Floyd v. Clayton, 67 Ala. 265.
*221The bar of tlie statute of limitations was not •complete when the Code was adopted. Section 2817 reads as follows: “When a claim against the estate of a decedent- has been duly presented, the limitation for the commencement of suit thereon is suspended until the personal representative or heir or devisee of such decedent shall, by notice in writing, require such claimant or any one having the beneficial interest in such claim, to bring suit thereon.” The contention is that this statute has no application to the demand here sought to be enforced, but only applies to the suspension of the statute of limitations- upon claims duly presented after the adoption of the Code. That the statute has no retrospective operation, but only operates prospectively upon causes of action existing at the time of its passage which may be presented subsequent to its enactment. The legislature was dealing with the subject of the statute of limitations upon existing causes of action against decedent’s estates, and not with the presentation of claims. Due presentation is only essential to prevent the bar of the statute of non-claim, and is only an incident to be observed by the créditor essential to his rights to enforce his cause of action, in the event the representative of the estate should claim the benefit of the bar. It is clear to us from the plain language of the statute, that it was intended to suspend the operation of the statute of limitations on all causes of action not bar-red at the date of its enactment, provided there had been due presentation of them; as well as all causes of action which should occur in the future. This construction gives the statute no retrospective operation, but simply gives it a present and prospective operation on causes of action existing at the date of its passage, and on all causes which may accrue in the future — a principle which has often been recognized and enforced by this court. And, indeed, we are bound by the adjudications in this State to so hold unless the statute contains some opposing provision.—Martin v. Martin, 35 Ala. 560, and cases cited; Farmer v. Ray, 42 Ala. 125.
Affirmed.